    Case 1:19-cr-00444-ILG Document 15 Filed 01/08/20 Page 1 of 2 PageID #: 28
     Case l:19-cr-00444-ILG Document 14 Filed 01/08/20 Page 1 of 1 PagelD #: 26




                                             The Law Offices of
                                     Vincent J. Martinelli
                                   Attorney AND Counselor at Law
                                           Executive Suites at The Park
                                       900 SOUTH AVENUE -3^ FLOOR
                                           STATEN island,NY 10314
                                             TELEPHONE:(718)667-0500
                                               V.TMLAW@si.rr.com


ADMITTED IN NEW YORK
   AND NEW JERSEY
                                                                                           January 8, 2020
     Via ECF


     Honorable 1. Leo Glasser
     Senior United States District Judge
     United States Courthouse, EDNY
     225 Cadman Plaza East
     Brooklyn, NY 11201
                                                                    Re;      US v. Benjamin Bifalco
                                                                    Ind. No. 19-CR-444(ILG)

     Dear Judge Glasser:

     With the consent ofthe Government, Mr. Bifalco respectfully requests that
     his passport be returned to him by Pre-Trial Services on Friday, January 10.
     2020 so that he may use it as proper government identification to sit for the
     LSAT test being administered at a testing location in Brooklyn on Monday,
     January 13,2020. The passport will be surrendered to PTS the very next
     day.'

     Thank you for your time and consideration.


     Very truly yours,

     Vincent Martinelli

     CC:      AUSA Elizabeth Geddes and Pre-Trial Services(Via ECF)



     'I have been informed by Mr. Bifalco that, pending Your Honor's potential approval, PTS has advisdd Mr.
     Bifalco of its consent by telephone as his assigned officer is not due back from a leave from work until
     mid-February.
            Case 1:19-cr-00444-ILG Document 15 Filed 01/08/20 Page 2 of 2 PageID #: 29
             Case l:19-cr-00444-ILG Document 14-1 Filed 01/08/20 Page 1 of 1 PagelD #: 27

Vincent

                                Geddes, Elizabeth (USANYE) <EIizabeth.Geddes@usdoj.gov>
                                Tuesday. January 07, 2020 10:12 PM
                                Vincent
   ^                            chijioke_ezenyilimba@nyept.uscourts.gov
Subject:                        Re; BiFaico Passport(US v Benjamin BiFaIco l-CR-444)

We have no objection.

Sent from my iPhone

On Jan 7, 2020, at 1:20 PM,vincent <vimlaw@sl.rr.com> wrote:

           AUSA Geddes and US PTO Ezeyilimba:

           Mr. Bifaico is scheduled to take an LSAT test on Monday,1/13/20 at a testing location in Brooklyn and
           needs to use his passport as Government Identification {he presently does not have a copy of his NYS DL
           and it will take too long to re-obtain it).

           Can Mr. Bifaico have his Passport temporarily back on Friday, 1/10 to be returned by Tuesday, 1/14?
           Mr. Ezenhillmba:


           Does a modification request need to go to Judge Glasser for this?

           Regards,
           Vunccnt MoftXnellt/
           The Law Offices of
           Vincent J. Martinelli
           Executive Suites at The Park
           900 South Avenue - 3'^'' Floor
           Staten Island, NY 10314
       (718)667-0500-Telephone
       (718)568-3550 - Facsimile
